Citation Nr: 0107409	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-00 228	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a hernia 
residual scar on the left leg, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for an obstructive lung 
defect (claimed as due to an undiagnosed illness).  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from September 1983 to March 1984 
and from November 1990 to June 1991.  He also served in the 
Alabama Army National Guard from July 1983 to July 1989 and 
from April 1990 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  In November 1998 the RO increased the evaluation 
for a hernia residual scar on the left leg to 10 percent and 
in May 1999 denied the veterans claims of service connection 
for an obstructive lung defect (claimed as due to an 
undiagnosed illness) and diabetes mellitus.  

In a July 1999 statement the veteran alleges "clear and 
unmistakable error" by the RO.  Specifically he asserts that 
he sought service connection for a left knee disability and 
the RO failed to act on the claim.  This issue is referred to 
the RO for appropriate action.  


REMAND

At the June 1999 RO hearing the veteran testified that two 
private physicians saw him for his hernia residual scar on 
the left leg.  It appears that partial records from one of 
the private physicians have been associated with the claims 
folder.  However, the RO has not obtained the medical records 
from the other private physician referenced by the veteran.  
VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103 and 5103A); 38 C.F.R. § 3.103(a) (2000).  This 
includes the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

With regard to the veteran's claims of service connection for 
an obstructive lung defect (claimed as due to an undiagnosed 
illness) and diabetes mellitus, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103 and 5103A).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he 
received treatment for a hernia residual 
scar on the left leg, an obstructive lung 
defect, and diabetes mellitus.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  If any 
records are unavailable, the medical care 
providers are requested to so state in 
writing.

2.  The veteran should be afforded a VA 
examination to determine the etiology and 
likely onset of any respiratory disorder 
and diabetes mellitus.  The claims 
folder, including all records received 
pursuant to the above request, should be 
made available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the reports. 

After reviewing the complete claims 
folder, to include the service medical 
records, the examiners should 
specifically express opinions as to 
whether it is at least as likely as not 
that the veteran's obstructive lung 
defect and/or diabetes mellitus were 
incurred in or aggravated by his service.  
With respect to the veteran's respiratory 
complaints, the examiner should review 
the provisions of 38 C.F.R. § 3.317 and 
express an opinion as to whether or not 
the veteran has any signs or symptoms of 
illness attributable to service in the 
Persian Gulf War.  The examiner should 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
the provisions of 38 C.F.R. § 3.317 
(2000).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

